EXHIBIT (a)(1) OFFER TO PURCHASE FOR CASH by COLONIAL COMMERCIAL CORP. Shares of Convertible Preferred Stock (“Preferred Stock”), Par Value $0.05 Per Share At a Purchase Price of $1.25 Per Share of Preferred Stock THE OFFER AND YOUR RIGHT TO WITHDRAW YOUR SHARES EXPIRE: MIDNIGHT, NEW YORK CITY TIME, , 2009 WE MAY EXTEND THE OFFER PERIOD AT ANY TIME. Colonial Commercial Corp., a New York corporation (“Colonial” or “we”), is offering to purchase for cash any and all shares of its Convertible Preferred Stock (the “Preferred Stock”), (referred to herein as the “Tender Offer”), upon the terms and subject to the conditions set forth in this document and the letter of transmittal (which together, as they may be amended and supplemented from time to time, constitute the Tender Offer). Unless the context otherwise requires, all references to stock shall refer to shares of Preferred Stock. On the terms and subject to the conditions of the Tender Offer, we will pay $1.25 per share of Preferred Stock, net to you in cash, without interest, for shares of Preferred Stock properly tendered and not properly withdrawn in the Tender Offer. Colonial will purchase at the purchase price all shares of Preferred Stock properly tendered and not properly withdrawn, on the terms and subject to the conditions of the Tender Offer. Shares of Preferred Stock that for any reason are not purchased in the Tender Offer will be returned to the tendering stockholders at our expense as soon as practicable after the expiration of the Tender Offer. See Section 4 of the Tender Offer—Purchase of Shares and Payment of Purchase Price. The shares of our Preferred Stock are listed and traded on the Over-the-Counter Bulletin Board (“OTC BB”) under the trading symbol “CCOMP.” We publicly announced the Tender Offer on , 2009, prior to the opening of trading on the OTC BB on that date. On , 2009, the last trading day prior to the printing of the Tender Offer to purchase, the reported closing price per share of Preferred Stock on the OTC BB was $x.xx. We urge stockholders to obtain current market quotations for the Preferred Stock. See Section 6 of the Tender Offer—Price Range of Shares; Dividends. THE TENDER OFFER IS NOT CONDITIONED ON ANY MINIMUM NUMBER OF SHARES OF PREFERRED STOCK BEING TENDERED. THE TENDER OFFER IS, HOWEVER, SUBJECT TO OTHER CONDITIONS. SEE SECTION 5 OF THE TENDER OFFER—CONDITIONS OF THE TENDER OFFER. July , 2009 IMPORTANT If you wish to tender all or any part of your shares of Preferred Stock, you should either (1) (a) complete and sign a letter of transmittal according to the instructions in the letter of transmittal and mail or deliver it, together with any required signature guarantee and any other required documents, including the share certificates, to American Stock Transfer and Trust Company, the depositary for the Tender Offer, or (b) tender the Preferred Stock according to the procedure for book-entry transfer described in Section 2 of the Tender Offer—Procedures for Tendering Shares, or (2) request a broker, dealer, commercial bank, trust company or other nominee to effect the transaction for you. If your Preferred Stock is registered in the name of a broker, dealer, commercial bank, trust company or other nominee, you should contact that person if you desire to tender your Preferred Stock. If you desire to tender your Preferred Stock and (1) your share certificates are not immediately available or cannot be delivered to the depositary, (2) you cannot comply with the procedure for book-entry transfer, or (3) you cannot deliver the other required documents to the depositary by the expiration of the Tender Offer, you must tender your Preferred Stock according to the guaranteed delivery procedure described in Section 2 of the Tender Offer—Procedures for Tendering Shares. 1 Our Board of Directors and a committee of independent directors (the “Special Committee”) and the Filing Persons, referred to in Section 8 of the Tender Offer (“Information about Us and the Shares”), have each determined that this Tender Offer and the price per share of Preferred Stock is substantively and procedurally fair to the holders of our Preferred Stock, including our unaffiliated holders of Preferred Stock, and to the remaining shareholders of Colonial. However, Colonial, it’s Board of Directors, the Filing Persons and the Special Committee are not making any recommendation to you as to whether or not you should tender your shares of Preferred Stock. You must make your own decision as to whether to tender your shares of Preferred Stock, and, if so, how many shares of Preferred Stock to tender. OUR DIRECTORS AND EXECUTIVE OFFICERS HAVE ADVISED US THAT THEY DO NOT INTEND TO TENDER PREFERRED STOCK IN THE TENDER OFFER. You may direct questions, requests for assistance and requests for additional copies of this document, the letter of transmittal or the notice of guaranteed delivery to our information agent, MacKenzie Partners, Inc. at the addresses located at the back of this document or by telephone at 800-322-2885. We have not authorized any person to make any recommendation on our behalf as to whether you should tender or refrain from tendering your Preferred Stock. We have not authorized any person to give any information or to make any representation in connection with the Tender Offer other than those contained in this document or in the letter of transmittal. If given or made, you must not rely upon any such information or representation as having been authorized by us. We are not making the Tender Offer to (nor will we accept any tender of shares of Preferred Stock from or on behalf of) holders in any jurisdiction in which the making of the Tender Offer or the acceptance of any tender of shares of Preferred Stock would not be in compliance with the laws of such jurisdiction. However, we may, at our discretion, take such action as we may deem necessary for us to make the Tender Offer in any such jurisdiction. 2 TABLE OF CONTENTS Page Summary Term Sheet 5 Special Factors 1. Purpose of and Reasons for the Tender Offer 13 2. Lack of certain Plans 15 3. Background of the Tender Offer 15 4. Alternatives to the Tender Offer 17 5. Effects of the Tender Offer 18 6. Interests of Directors and Executive Officers; Potential Conflicts of Interest; Transactions and Arrangements Concerning Shares 19 7. Fairness of the Tender Offer 20 8. Fairness Opinion of our Financial Adviser 23 9. Conduct of Colonial’s Business after the Tender Offer 33 10. General Business Overview 33 11. Distribution, Customers and Suppliers 34 12. Competition 35 13. Government Regulations, Environmental and Health and Safety Matters 35 14. Other Business Considerations 35 15. Projected Financial Information 35 Forward Looking Statements 37 Introduction 38 The Tender Offer 1. Price 39 2. Procedures for Tendering Shares 39 3. Withdrawal Rights 42 4. Purchase of Shares and Payment of Purchase Price 43 5. Conditions of the Tender Offer 44 3 6. Price Range of Shares; Dividends 45 7. Source and Amount of Funds 46 8. Information about Us and the Shares 47 9. Effects of the Tender Offer on the Market for Shares; Registration under the Exchange Act and the OTC Bulletin Board 52 10. Legal Matters; Regulatory Approvals 53 11. U.S. Federal Income Tax Consequences 53 12. Extension of the Tender Offer; Termination; Amendment 56 13. Fees and Expenses 56 14. Miscellaneous 57 Schedule I 59 Schedule II 68 4 SUMMARY TERM SHEET We are providing this summary term sheet for your convenience. It highlights the most material information in this document, but you should realize that it does not describe all of the details of the Tender Offer described in this document. We urge you to read the entire document and the letter of transmittal because they contain the full details of the Tender Offer. We have included references to the sections of this document where you will find a more complete discussion. Who is offering to purchase my Preferred Stock? Colonial Commercial Corp., a New York corporation (“Colonial” or the “Company” or “we” or “us”), is offering (the “Tender Offer”) to purchase shares of its Convertible Preferred Stock (“Preferred Stock”). What is the purchase price? $1.25 per share of Preferred Stock. See Section 1 of the Tender Offer—Price. What is the recent market price for the Preferred Stock? We publicly announced the Tender Offer on , 2009, prior to the opening of trading on the OTC BB on that date. On , 2009, the last trading day prior to the announcement of this Tender Offer, the reported closing price per share of Preferred Stock on the OTC BB was $x.xx.We urge you to obtain current market quotations for the Preferred Stock.See Section 6 of the Tender Offer—Price Range of Shares; Dividends. What are some of the rights of the Preferred Stock? Each share of Preferred Stock is convertible into one share of our Common Stock.Holders of shares of Preferred Stock will be entitled to a dividend, based upon a formula, when and if any dividends are declared on our Common Stock.Each share of Preferred Stock is redeemable, at our option, at $7.50 per share.The Preferred Stock has a liquidation preference provision that entitles the holder to receive preferential payments equal to $5.00 per share of Preferred Stock plus any declared and unpaid dividends, before we distribute any amounts in liquidation to the holders of Common Stock. Mergers and consolidations, and sales by us of all or any part of our assets, do not count as “liquidations” under the preceding sentence. Each holder of record of Preferred Stock is entitled to one vote per share of Preferred Stock on each matter on which the holders of record of our Common Stock are entitled to vote. Holders of Preferred Stock generally vote together with the holders of our Common Stock on a share for share basis, and not as a separate class, except that the holders of Preferred Stock vote as a separate class on amendments to our Restated Certificate of Incorporation that could adversely affect the Preferred Stock, and on any reverse stock split. For more information, please see our Restated Certificate of Incorporation filed on Form 10-Q with the Securities and Exchange Commission (“SEC”) on November 13, 2006. What are the purposes for the Tender Offer? The primary purpose of the Tender Offer is to reduce the number of holders of record of Preferred Stock from 769 to below 300 in order to permit us to deregister the Preferred Stock, along with our Common Stock, under the Securities Exchange Act of 1934 (“Exchange Act”). Deregistration would mean that Colonial would no longer be an SEC reporting company, with the consequences described under Special Factors—1. Purpose of and Reasons for the Tender Offer. Transactions of this kind are commonly referred to as “going private” transactions. What are the reasons for the Tender Offer? Our compliance costs for being an SEC reporting company were approximately $652,000 in our last fiscal year, and we expect those costs to increase. In addition to these substantial costs, there is a substantial burden on management to comply with SEC rules and regulations. In addition to this high cost of remaining public, our stockholders have received very little benefit from Colonial’s status as an SEC reporting company. There is a very limited trading market for our stock. 5 The Tender Offer will provide to the holders of Preferred Stock the opportunity to liquidate their Preferred Stock at a premium over recent market prices, without incurring any brokerage commissions or any discounts due to the low trading volume of the Preferred Stock. See Special Factors—1. Purpose of and Reasons for the Tender Offer. What do the Special Committee, the Board of Directors, and the Filing Persons think about this Tender Offer? The Special Committee, the Board of Directors, and the Filing Persons have each approved this Tender Offer. The Special Committee, the Board of Directors, and the Filing Persons think that the Tender Offer is substantively and procedurally fair to the holders of Preferred Stock and the remaining shareholders of Colonial, that the purchase price proposed to be paid to the holders of Preferred Stock in the Tender Offer (including holders who are not affiliated with Colonial) is a fair price, and that the Tender Offer is in the best interests of Colonial. However, the Special Committee, the Board of Directors, and the Filing Persons, are not making any recommendation regarding whether you should tender or not tender your Preferred Stock. You must decide whether to tender your Preferred Stock and, if so, how many shares of Preferred Stock to tender. You should discuss whether to tender your Preferred Stock with your broker or other financial or tax advisor. Our directors and executive officers have advised us that they do not intend to tender Preferred Stock in the Tender Offer. See Special Factors—1. Purpose of and Reasons for the Tender Offer. What were some of the factors considered by the Special Committee, the Board of Directors and the Filing Persons in considering the fairness of the Tender Offer? The Special Committee, the Board of Directors and the Filing Persons considered a number of factors in reaching its determinations, including: · The Special Committee’s financial advisor, Chartered Capital Advisers, Inc. (“CCA”), delivered to the Special Committee a written opinion that as of the date of the opinion, the consideration proposed to be paid by Colonial to the holders of Preferred Stock who tender their shares of Preferred Stock in the Tender Offer is fair, from a financial point of view, to holders who are not affiliated with us. See Special Factors—8. Fairness Opinion of our Financial Advisor for the factors that were considered in reaching their determination. · The fact that holders of Preferred Stock are not compelled to accept the Tender Offer, and can elect to retain their Preferred Stock. · The ability of holders of Preferred Stock to tender their shares of Preferred Stock and to receive a premium over recent market prices , without incurring any discounts due to the low trading volume of Colonial’s stock. See Special Factors—7. Fairness of the Tender Offer, and Special Factors—8. Fairness Opinion of our Financial Advisor. What are some of the advantages of the Tender Offer? The Tender Offer has one primary advantage to Colonial: Should the Tender Offer reduce the number of holders of record of Preferred Stock to below 300, Colonial will be able to cease its status as an SEC reporting company and enjoy the substantial cost and time savings referred to under Special Factors—1. Purpose of and Reasons for the Tender Offer and Special Factors—7. Fairness of the Tender Offer. The primary advantage to holders of Preferred Stock is the ability to tender their shares of Preferred Stock and to receive a premium over recent market prices, without incurring any discounts due to the low trading volume of Colonial’s stock. 6 What are some of the disadvantages of the Tender Offer? If the Tender Offer occurs, there will be certain disadvantages to stockholders, including the following: If the Tender Offer permits Colonial to cease to be an SEC-reporting company: · Colonial will cease to file annual, quarterly, current, and other reports and documents with the SEC, and stockholders will cease to receive annual reports and proxy statements. · Colonial will also no longer be subject to the provisions of the Sarbanes-Oxley Act, including the internal control provisions of that Act, and our chief executive officer and chief financial officer will no longer be required to certify our financial statements under that Act. Continuing stockholders will no longer have access to publicly filed audited financial statements, information about executive compensation and other information about us and our business, operations, litigation, and financial performance. Accordingly, continuing stockholders will have access to less information about us, our business and its operations, litigation, and financial performance and condition. · Our executive officers, directors and 10% stockholders will no longer be required to file reports relating to their transactions in our Common Stock with the SEC. In addition, our executive officers, directors and 10% stockholders will no longer be subject to the recovery of profits provision of the Exchange Act, and persons acquiring 5% of our Common Stock will no longer be required to report their beneficial ownership under the Exchange Act. · Our Common Stock and Preferred Stock will no longer trade on the OTC BB and will instead trade on the Pink Sheets or through privately negotiated transactions. · Our Preferred Stock has traded only sporadically to date. A move to the Pink Sheets, as well as the reduction in the number of shares of Preferred Stock outstanding, will further reduce the liquidity of the market for our remaining Preferred Stock. Furthermore, switching to the Pink Sheets may also significantly reduce the overall price of our shares of remaining Preferred Stock since investors tend to view companies without public audited financial statements as inherently risky investments. Michael Goldman, our Chairman, is the beneficial owner of 91,065 shares of Preferred Stock, or 20.33% of the issued and outstanding shares of Preferred Stock. No other director or executive officer has record or beneficial ownership of shares of Preferred Stock.The ownership percentage of Preferred Stock held by Mr. Michael Goldman may increase substantially as a result of the reduction in the number of shares of Preferred Stock. For example, if 75% of the Preferred Stock not owned by Mr. Goldman is tendered in this Tender Offer, the ownership percentage of Preferred Stock held by Mr. Goldman would increase from 20.33% to 50.52%.Mr. Goldman would then have a controlling interest on any voting matter on which holders of Preferred Stock vote alone as a class, including any vote on whether to reverse split any remaining Preferred Stock. The purchase price to holders of Preferred Stock, if all Preferred Stock held by non-affiliates are tendered, will be $446,033, and we estimate that professional fees and other expenses will total approximately $180,000. These funds will be borrowed by us and will increase our indebtedness. See Section 7 of the Tender Offer—Source and Amount of Funds. Under New York law, our Restated Certificate of Incorporation and our bylaws, no appraisal or dissenters’ rights are available to our stockholders who do not tender their Preferred Stock. See Special Factors—7. Fairness of the Tender Offer, Special Factors—9. Conduct of Colonial’s Business after the Tender Offer, and Special Factors—6. Interests of Directors and Executive Officers; Potential Conflicts of Interest; Transactions and Arrangements Concerning Shares. What are some of the potential conflicts of interests of executive officers and directors of Colonial? Our directors and executive officers may have interests in the Tender Offer that are different from your interests as a stockholder. 7 As of July 9, 2009, our directors and officers as a group held 2,125,623 shares of our Common Stock, or approximately 45.66% of the issued and outstanding shares of Common Stock. See Schedule I—2. Security Ownership of Certain Beneficial Owners and Management. Accordingly, these directors and officers may have an interest in favoring the holders of the Common Stock against the holders of the Preferred Stock. Michael Goldman, our Chairman, is the beneficial owner of 91,065 shares of Preferred Stock, or 20.33% of the issued and outstanding shares of Preferred Stock. No other director or executive officer has record or beneficial ownership of shares of Preferred Stock. See Schedule I—2. Security Ownership of Certain Beneficial Owners and Management. As noted, the purchase by us of shares tendered in the Tender Offer will increase his ownership percentage in the Preferred Stock and may give him a controlling interest on any voting matter on which holders of Preferred Stock vote alone as a class, including any vote on whether to reverse split any remaining Preferred Stock. Mr. Goldman has advised that he does not intend to tender any shares in the Tender Offer. We will borrow $446,033 from private lenders to fund the purchase price of the Preferred Stock tendered pursuant to this Tender Offer and issue notes to the private lenders in respect of their loans. The principal amount of each note is amortizable in equal quarterly installments over a five year period with interest payable quarterly at 12%.Of the total $446,033 loaned by the private lenders, Goldman Associates of New York, Inc. (“Goldman Associates”) and William Pagano will loan us $171,033 and $35,000, respectively. Michael Goldman is the Chief Executive Officer and Chairman of Goldman Associates. Goldman Associates is the owner of 979,255 shares of Common Stock. See Section 7 of the Tender Offer—Source and Amount of Funds and Schedule I—2. Security Ownership of Certain Beneficial Owners and Management.
